Abatement Order filed August 14, 2014




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00165-CR
                                   ____________

                         HAROLD BROWN, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 208th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1362106

                            ABATEMENT ORDER

      The trial court failed to submit written findings of fact and conclusions of
law on the voluntariness of appellant’s statement. Article 38.22, section 6 of the
Texas Code of Criminal Procedure requires the trial court to make written fact
findings and conclusions of law as to whether a challenged statement was made
voluntarily, even if appellant did not request them or object to their absence. Tex.
Code Crim. Proc. Ann. art. 38.22 § 6 (Vernon 2005); Urias v. State, 155 S.W.3d
141, 142 (Tex. Crim. App. 2004). See also Vasquez v. State, 411 S.W.3d 918, 920
(Tex. Crim. App. 2013) (“We hold that written findings are required in all cases
concerning voluntariness.”) The statute is mandatory and the proper procedure to
correct the error is to abate the appeal and direct the trial court to make the
required findings and conclusions. See Tex. R. App. P. 44.4; Wicker v. State, 740
S.W.2d 779, 784 (Tex. Crim. App. 1987).

      Accordingly, the trial court is directed to reduce to writing its findings of
fact and conclusions of law on the voluntariness of appellant’s statement and have
a supplemental clerk’s record containing those findings filed with the clerk of this
Court within thirty days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
trial court’s findings and recommendations are filed in this Court. The Court will
also consider an appropriate motion to reinstate the appeal filed by either party.



                                       PER CURIAM